Mr. Justice ColcocJe
delivered the opinion of the court:
It was conceived that this case might form an exception to the rule, that a feme covert can not bind her husband without his assent. It appearing that the debt was justly due, and the wife desirous to pay it, I thought it might be-distinguished from cases where the contract itself was originally entered into after marriage. First, because one so. contracting with a feme covert might be on his guard. Secondly, because the husband might, in reality, be benefitted by the debt; and lastly, because the effect of the application of such a rule would be to destroy all confidence in women, while single, and probably lead to that very disagreement between man and wife, which it is the policy of the rule to prevent; for an honorable wife, desirous to discharge a debt justly due, and long due by the kind indulgence of a brother, (as in this case,) must feel indignant at the idea of her husband shielding himself under the law. My brethren however think the rule applicable to the case, and the motion is consequently granted..
Justices Nott, Huger, Gantt, Richardson and Johnson, concurred.
-, contra.